Lundberg Stratton, J.,
dissenting.
{¶ 23} I dissent from the majority’s opinion. I would permit the applicant to register as a candidate for admission in anticipation of taking the February 2005 bar exam. A permanent refusal is the equivalent of a disbarment. Had the respondent committed similar acts after becoming an attorney, we would have given him at most an indefinite suspension and permitted him later to demonstrate that he had rehabilitated himself before rejoining the bar. In this case, there was no theft involved and no clients harmed although the conduct involved dishonesty. While I do not condone his behavior, I believe it was such that respondent ought to be given a chance to rehabilitate himself and then be permitted to apply again for admission to the bar.
Robert C. Baker, for applicant.
Kim R. Hoover, for Akron Bar Association.
{¶ 24} Therefore, I respectfully dissent.
Pfeifer and O’Donnell, JJ., concur in the foregoing dissenting opinion.